DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-7, in the reply filed on 28 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmit et al. (US 2017/0227286).
Regarding claim 1, Schmit teaches an additive manufacturing nozzle (10) used to supply an inert gas to a molding area within a chamber (11, see par. 39) in which additive manufacturing is performed, the additive manufacturing nozzle comprising: 
a header (9) extending in a width direction of the chamber (par. 42) and which is configured to be supplied the inert gas to the header from the outside (figs. 1, 2); and 
a nozzle body (21) connecting with the header extending in the width direction (fig. 2) and is configured to horizontally blow out the inert gas, which is supplied from the header, to the molding area (fig. 2), 
wherein the nozzle body has a honeycomb part (28) which is configured to define an inside of the nozzle body into a plurality of flow channels (fig. 3, 5) through which the inert gas flows, 
a blowout part (27) which is disposed downstream of the honeycomb part and which is connected with the honeycomb part in the width direction (figs. 2, 3), the inert gas passed through the plurality of flow channels is led from the honeycomb part to the blowout part (fig. 3), and 
a porous part (29) that is disposed between the honeycomb part and the blowout part (fig. 2, 3), and 
wherein the porous part has a plurality of openings each having an opening area smaller than a cross-sectional area of the flow passages channels orthogonal to a flow direction of the inert gas (par. 17, 43; fig. 3; clm. 2).
Regarding claim 2, Schmit teaches the additive manufacturing nozzle described regarding claim 1, wherein the length of the flow channels is larger than an equivalent diameter of the flow channels (par. 20).
Regarding claim 3, Schmit teaches the additive manufacturing nozzle described regarding claim 1, wherein the porous part is a porous plate (par. 43 - element 29 is disclosed to be a “sheet” which is interpreted to be synonymous with plate).
Regarding claim 6, Schmit teaches the additive manufacturing nozzle described regarding claim 1, wherein a separation suppressing part that is configured to couple the header and the honeycomb part to each other is provided between the header and the honeycomb part (par. 42; figs. 2, 3 - the “separation suppressing part” is interpreted to be the “large lower face” of the chamber 9), and wherein the honeycomb part is inclined at an angle smaller than that of the Separation suppressing part (fig. 3 - the honeycomb part is inclined at an angle of 0[Symbol font/0xB0] relative to the vertical axis and the separation suppression part, “the large lower face”, is inclined at an angle of 90[Symbol font/0xB0] relative to the vertical axis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schmit in view of Frochaux (US 3,960,239).
Regarding claim 4, Schmit discloses the additive manufacturing nozzle described regarding claim 1, but does not further disclose wherein the porous part is a metallic mesh member.
Regarding claim 5, Schmit discloses the additive manufacturing nozzle described regarding claim 1, but does not further disclose wherein the porous part is a foamed metal member.
Frochaux teaches a nozzle having a porous part that is a metallic mesh member and a foamed metal member (col. 3, ln. 13-18) to form a perforated cloth (col. 3, ln. 24-25).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the porous part a metallic mesh member or a foamed metal member, since both were known materials for forming perforated sheets for use in a nozzle.  Further, forming the porous part of Schmit to be metal would improve the durability of the porous part.    
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmit in view of Dubois (US 2015/0028138).
Regarding claim 7, Schmit discloses the additive manufacturing nozzle described regarding claim 1, but does not further disclose wherein the blowout part has a lower plate part perpendicular to a vertical direction and an upper plate part disposed above the lower plate part, and wherein the upper plate part is inclined with respect to the lower plate part so that a flow passage cross-sectional area of the flow channels formed within the blowout part is reduced toward an outlet of the blowout part from the honeycomb part.
Dubois teaches a nozzle (1) comprising a header (2) extending in a width direction (fig. 7), a honeycomb part (8, see fig. 8), a blowout part (11) which is disposed downstream of the honeycomb part and which is connected with the honeycomb part in the width direction (figs. 7, 8), and wherein the blowout part has a lower plate part perpendicular to a vertical direction and an upper plate part disposed above the lower plate part, and wherein the upper plate part is inclined with respect to the lower plate part so that a flow passage cross-sectional area of the flow channels formed within the blowout part is reduced toward an outlet of the blowout part from the honeycomb part (figs. 7, 8).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of Schmit such that the blowout part has a lower plate part perpendicular to a vertical direction and an upper plate part disposed above the lower plate part, and wherein the upper plate part is inclined with respect to the lower plate part so that a flow passage cross-sectional area of the flow channels formed within the blowout part is reduced toward an outlet of the blowout part from the honeycomb part, as taught by Dubois.  Such a modification would form the air flow into a high velocity narrow stream, which would be more effective drying.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Staedtler (US 8,561,922), Weise et al. (US 6,170,094), and Johnson (US 5,893,179) all disclose nozzles having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752